Citation Nr: 1017832	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  00-25 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a retained flexible tip of guide wire in the 
perinephric fatty tissue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from March 10 to March 
30, 1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In a February 2002 decision, the Board denied compensation 
under 38 U.S.C.A. § 1151 for residuals of a retained flexible 
tip of guide wire in the perinephric fatty tissue.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 
2003 memorandum decision, the Court vacated the Board's 
February 2002 decision and remanded the matter for 
readjudication.  In September 2005, the Board remanded the 
matter to the RO for additional evidentiary development.  

The Board notes that the appellant was originally represented 
in his claim by the Veterans of Foreign Wars of the United 
States.  In March 2005, he revoked that power of attorney, 
appointing Theodore C. Jarvi, Esq. to represent him.  In 
January 2008, Mr. Jarvi withdrew his representation of the 
appellant.  In May 2010, the appellant appointed the Disabled 
American Veterans as his accredited representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a May 2010 letter, the appellant indicated that he wished 
to attend a Board hearing at the RO via videoconference.  He 
has not yet been scheduled for his requested hearing.

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2009).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2009), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a).  

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2009).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


